      Case 2:20-cv-02222-SAC-KGG Document 41 Filed 03/04/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


STEVEN J. WOOD,

                     Plaintiff,

       v.                                                      No. 20-2222-SAC-KGG

SAFECO INSURANCE COMPANY
OF AMERICA, and SHERYL A. KELLEY,

                     Defendants.

                                  MEMORANDUM AND ORDER

              The court stayed this diversity jurisdiction case by order filed November

25, 2020, pending the Colorado court’s ruling on defendant Sheryl A. Kelley’s

(“Kelley’s”) jurisdictional challenge. ECF# 39. The order directed the parties to

provide notice when this pending jurisdictional motion was decided and to “work

expeditiously together to have all claims consolidated in one court for resolution.”

ECF# 39, p. 7. The plaintiff filed on March 3, 2021, a notice of voluntary dismissal

without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(i). ECF# 40. The plaintiff’s

notice states that on March 2, 2021, Chief Judge Brimmer denied Kelly’s jurisdictional

challenge that had been pending in the Federal District Court of Colorado. ECF# 40, ¶

5. The plaintiff also states his notice is effective and self-executing in dismissing his

action without prejudice pursuant to Rule 41(a)(1)(i), because “[n]either Defendant

Kelley nor Defendant Safeco Insurance Company of American have filed a motion for

summary judgment in this action.” ECF# 40, ¶¶ 1-2.

              Rule 41(a)(1)(i) provides that, “the plaintiff may dismiss an action

without a court order by filing: (i) a notice of dismissal before the opposing party

                                             1
      Case 2:20-cv-02222-SAC-KGG Document 41 Filed 03/04/21 Page 2 of 3




serves either an answer or a motion for summary judgment; or (ii) a stipulation of

dismissal signed by all parties who have appeared.” (bolding added). This rule

certainly gives a plaintiff “an absolute right to dismiss without prejudice and no

action is required on the part of the court.” Janssen v. Harris, 321 F.3d 998, 1000

(10th Cir. 2003). Indeed, the court’s only function is “’to determine . . . whether an

answer or a motion for summary judgment has in fact been filed prior to the filing of

a notice of dismissal.’” Janssen, 321 F.3d at 1000 (quoting D.C. Electronics, Inc. v.

Nartron Corp., 511 F.2d 294, 298 (6th Cir. 1975)(“It is undisputed that at the time the

notice of dismissal was filed, appellees had not served an answer or a motion for

summary judgment.” Id. at 295). Performing its limited review of a Rule 41(a)(1)(i)

notice, the court finds that both defendants, Kelley and Safeco, have filed answers.

ECF## 19 and 21. “Once the defendant has filed an answer or a motion for summary

judgment, . . ., granting dismissal without prejudice becomes discretionary with the

court under Rule 41(a)(2).” Milton Roberts, Annotation, Plaintiff’s right to file notice

of dismissal under Rule 41(a)(1)(i) of Federal Rules of Civil Procedure, 54 A.L.R. Fed.

214 § 17 (Cum. Supp.) (bolding added); see Warfield v. AlliedSignal TBS Holdings,

Inc., 267 F.3d 538, 541 (6th Cir. 2001) (“Rule 41(a)(1)(i) allows a plaintiff to dismiss a

claim voluntarily, without an order of the court, before the defendant files an

answer.”). Therefore, the plaintiff’s notice of voluntary dismissal is not legally

operative, as the defendants have filed answers. The plaintiff must look to Rule

41(a)(1)(ii) or (2) in pursuing dismissal.

              IT IS THEREFORE ORDERED that the plaintiff’s notice of voluntary

dismissal (ECF# 40) is not legally operative.


                                             2
Case 2:20-cv-02222-SAC-KGG Document 41 Filed 03/04/21 Page 3 of 3




      Dated this 4th day of March, 2021, Topeka, Kansas.


                               /s Sam A. Crow___________________
                               Sam A. Crow, U.S. District Senior Judge




                                  3
